Citation Nr: 0620561	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a total 
joint replacement, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1964.

This claim is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in January 2001.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, weakness, and 
leg swelling.

3.  Objective findings of the veteran's right knee disability 
include pain, weakness, and use of a walker for mobility.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total 
joint replacement, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At the hearing before the Board, the veteran testified that 
he had chronic pain and weakness.  He used a walker for 
ambulation and needed it for stability.  He used pain 
medication and noted that his muscles were weak.  

Turning now to the merits of the veteran's claim, a higher 
than 30 percent rating is not available under DC 5257 
(subluxation and instability), DC 5258 (dislocation of 
cartilage), DC 5259 (removal of cartilage), or DC 5260 
(limitation of flexion).  Therefore, there is no basis for a 
higher than the current 30 percent rating under any of these 
diagnostic codes, regardless of the level of disability.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show the following:

*	with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity (DC 5055);
*	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); 
*	limitation of extension of the leg to 30 degrees (DC 
5261); or 
?	nonunion of the tibia and fibula, with loose motion, 
requiring brace (DC 5262).

After a careful review of the medical evidence of record, the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a total 
joint replacement, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1964.

This claim is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in January 2001.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, weakness, and 
leg swelling.

3.  Objective findings of the veteran's right knee disability 
include pain, weakness, and use of a walker for mobility.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total 
joint replacement, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At the hearing before the Board, the veteran testified that 
he had chronic pain and weakness.  He used a walker for 
ambulation and needed it for stability.  He used pain 
medication and noted that his muscles were weak.  

Turning now to the merits of the veteran's claim, a higher 
than 30 percent rating is not available under DC 5257 
(subluxation and instability), DC 5258 (dislocation of 
cartilage), DC 5259 (removal of cartilage), or DC 5260 
(limitation of flexion).  Therefore, there is no basis for a 
higher than the current 30 percent rating under any of these 
diagnostic codes, regardless of the level of disability.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show the following:

*	with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity (DC 5055);
*	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); 
*	limitation of extension of the leg to 30 degrees (DC 
5261); or 
?	nonunion of the tibia and fibula, with loose motion, 
requiring brace (DC 5262).

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the January 2006 VA 
examination report, range of motion was noted as 0-125 
degrees (with 0-140 degrees as anatomically normal).  In a 
May 2003 orthopedic consultation, range of motion was 
reported as 5-100 degrees.  Nonetheless, while limitation of 
motion is shown, there is no fixation or stiffening of the 
right knee joint as evidenced by the level of range of 
motion.  As such, the evidence does not support a higher 
rating.   

Next, while a higher rating could be available under DC 5261 
(limitation of extension), the veteran's right knee extension 
motion does not warrant a higher evaluation at this time.  
Specifically, a 40 percent rating requires that extension be 
limited to 30 degrees.  At his most limited (in May 2003), 
the veteran's right knee extension was reported as at a loss 
of 5 degrees.  

This evidence is consistent with the more recent VA 
examination in January 2006 (showing normal extension) and in 
a February 2003 VA examination (showing normal extension).  
Since a higher than 30 percent rating would require more 
severe limitation of motion of flexion, there is no basis for 
a higher rating under DC 5261.

Next, the evidence does not support a higher rating based on 
impairment of the tibia and fibula because recent X-rays do 
not show nonunion of the tibia and fibula, a threshold 
component of a 40 percent rating under DC 5262.  
Specifically, the January 2006 X-ray report reflected that 
the metal prosthesis did not show loosening or deformity.  
The patella was normal and the patellofemoral joint did not 
show any abnormality.  This evidence indicates that there was 
no nonunion of the tibia and fibula and no basis on which to 
assign a higher rating.

Next, the Board finds that the evidence does not support a 
higher rating under DC 5055.  There is no question that the 
veteran has reported on-going complaints of pain and 
weakness; however, the criteria for higher rating requires 
"severe" painful motion and "severe" weakness.  

In the most recent VA examination, the functional effects of 
the veteran's right knee disability were consistently 
reported as "moderate" at most (chores, shopping, 
exercise), with several areas characterized as "mild" or 
"none" (traveling, feeding, bathing, dressing, toileting, 
grooming).  While two areas were identified as "preventing" 
activities (sports and recreation), this evidence is not 
sufficient, in and of itself, to support a higher rating 
under DC 5055.

Moreover, medical evidence does not show laxity of the right 
knee or objective evidence of weakness.  To that end, a 
February 2003 VA examination reflected that there was no 
ligamentous laxity, and negative Lachman's and McMurray's 
testing.  While the veteran reported weakness in the January 
2006 VA examination, the physical examination revealed no 
instability, no grinding, and the veteran had the same range 
of motion (0-125 degrees) against strong resistance.  
Further, while the veteran described painful motion, the 
examiner did not characterize the pain as severe and it was 
reported only at the ends of the motion (in the ranges of 
130-140 degrees of flexion).

Next, outpatient treatment records reveal on-going complaints 
of pain and weakness but none of the treating physicians 
described pain and weakness as severe.  As an example, an 
October 2005 note related that the veteran complained of a 
dull ache.  In August 2004, he could ambulate more than 500 
feet, and strength was reported as 4/5, suggesting no 
evidence of "severe" weakness.  Moreover, the evidence does 
not show muscle atrophy, which might suggest "severe" 
muscle weakness.  In addition, the veteran's lower leg 
swelling has been found not to be related to his right knee 
surgery.

After considering the effects of the pain, tenderness, 
weakness, lack of endurance, limitation of function, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the evidence does not 
reflect functional impairment beyond that which is 
contemplated by the 30 percent rating under DC 5055.  
Further, the disabling effects of the veteran's pain and 
weakness do not meet or more nearly approximate the criteria 
for assignment of a higher rating under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, given the absence of signs and symptoms 
consistent with "severe" pain or "severe" weakness in the 
right leg, ankylosis of the right knee, more limited range of 
motion, or nonunion of the tibia and fibula, the Board finds 
that the evidence does not support a higher rating at this 
time.

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected right knee 
disability is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002, November 2002, and November 2005.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 SOC and January 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in July 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in February 2003, 
December 2003, and January 2006.  The available medical 
evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for a total joint replacement, right knee, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


